Citation Nr: 0201786	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  96-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for metatarsalgia of the 
right foot, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 1998, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.

The Board notes the veteran raised claims for entitlement to 
service connection for pes planus, clawing of toes, and 
pitting edema in correspondence dated in August 1995, raised 
claims for entitlement to service connection for low back 
pain and leg pain in correspondence dated in July 1996, and 
raised a claim for entitlement to an increased rating for a 
service-connected dental disorder in correspondence dated in 
October 1997.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
present right foot symptoms are not related to his service-
connected metatarsalgia of the right foot.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected metatarsalgia of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1995 statement of the case and the June 1996 and 
March 2001 supplemental statements of the case adequately 
notified the veteran of the evidence necessary to 
substantiate the claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in April 1995 and November 1998 and that 
adequate medical opinions have been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records show the veteran sustained prolapsed 
arches during training in October 1945.  The veteran's 
December 1946 separation examination revealed metatarsalgia 
of the right foot.

Service connection for metatarsalgia of the right foot has 
been in effect since January 1947, when a 10 percent 
evaluation was assigned to the veteran's disability.  This 
was done under the provisions of Diagnostic Code 5279 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  

During VA examination in February 1952 the veteran complained 
of a dull ache in his feet aggravated by prolonged weight 
bearing with infrequent slight swelling.  He reported he used 
arch supports with some relief.  The examiner noted the 
veteran's arches were mildly flat, bilaterally.  There was 
pain to the metatarsal heads, bilaterally, more so to the 
right, but no pain to the spring ligaments.  There was no 
evidence of swelling, discoloration, rigidity, or muscle 
spasm.  Mobility of the ankles, feet, and toes were within 
the normal range.  There was a small callous to the ball of 
the right foot and to the volar surface of the right big toe.  
X-ray examination revealed no evidence of pathological 
involvement of any of the bones or joints of the right foot.  
The diagnoses included mild metatarsalgia of the right foot.  

At the time of a VA examination in May 1963, the veteran 
complained of tiredness if he had to stand any length of time 
on hard surfaces and discomfort with walking.  He stated he 
used metatarsal supports.  The examiner noted the veteran's 
gait was not grossly disturbed.  There was a mild spread to 
the anterior transverse metatarsal aches and mildly lowered 
longitudinal arches.  The veteran was able to rise on his 
toes but demonstrated some possible unsteadiness on the right 
foot.  He was able to rise on his heels and on the lateral 
borders of the feet.  The examiner noted there was no 
evidence of abnormal callosities or gross eversion or 
rotation of the astralgi.  The diagnosis was bilateral pes 
planus.

Private medical records dated in December 1994 indicate the 
veteran was seen for painful feet.  The diagnoses were 
bilateral metatarsalgia, hypertrophic nail, and cavus 
deformity.  It was noted the veteran complained of pain on 
ambulation and weight bearing.  

A December 1994 VA podiatry clinic report noted the veteran 
complained of foot pain at the metatarsal heads.  The 
examiner reported mild cavus deformity and slight numbness.  
The diagnosis was metatarsalgia.

In January 1995, the veteran requested entitlement to an 
increased rating.  

During VA examination in April 1995 the veteran complained of 
marked difficulty with his feet.  It was noted he used a cane 
and walked with an awkward gait.  The examiner reported the 
veteran had pitting edema to the legs above the tight band of 
his socks and there was some puffiness to the feet.  There 
was clawing of the second, third, and fifth toes, 
bilaterally, but no plantar callosities.  The first 
metatarsals were short, bilaterally.  There was some 
limitation of ankle motion but the subtalar joints moved 
satisfactorily.  There was minimal pes planus, bilaterally.  
It was the examiner's opinion that the veteran appeared to 
have bilateral metatarsalgia with clawing of the toes 
secondary to his short first metatarsals and obesity and that 
his present problems were secondary to his developmental 
short first metatarsals, obesity, and cardiovascular 
problems.  

Private medical records dated in February 1996 included a 
diagnosis of low back pain and leg pain and tingling of 
uncertain etiology.  It was noted that the disorder might be 
related to metatarsalgia as a causative factor.  The 
treatment plan included a recommendation for nerve conduction 
studies of the right lower extremity.  A nerve conduction 
study included a diagnosis of polyradiculoneuropathy.

In accord with the Board's remand request, the veteran was 
examined by the VA in November 1998.  On that occasion, the 
veteran reported he was limited in his ability to walk and 
that when he did he used a cane.  It was noted he presented 
in a wheel chair.  The examiner noted the veteran was 
morbidly obese, that he had some difficulty getting out of 
his wheel chair, and that he walked with a Parkinson-like 
gait.  There was marked pitting edema to the lower 
extremities from the toes to the thighs.  Pinprick sensation 
was absent from just above the knees to the toes.  There were 
hammer toe deformities but he had a normal medial 
longitudinal arch.  The alignment of the foot and heels were 
satisfactory and there was no evidence of definite 
tenderness.  There was normal inversion and eversion of the 
subtalar joint.  Active toe flexion and extension was 
satisfactory and asymptomatic.  It was the examiner's opinion 
that the veteran's present foot symptomatology was related to 
his peripheral polyradiculopathy, obesity, and marked edema 
due to cardiovascular disease.  The examiner stated it was 
very difficult to determine what, if any, of the veteran's 
foot disability was related to his service-connected 
metatarsalgia but that the present findings were not service 
related. 

Analysis

Disability evaluations are determined by the application of 
the Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In this case, the Board notes the veteran is presently 
receiving the maximum schedular rating for metatarsalgia.  
The Rating Schedule provides a 10 percent for unilateral or 
bilateral anterior metatarsalgia.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2001).  

The Board notes that as the veteran is presently the maximum 
schedular there is no basis for a rating in excess of 10 
percent because of pain or functional loss under the 
provision for 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  The Court has held that 
section 4.40 did not require a separate rating for pain but 
provided guidance for determining ratings under other 
Diagnostic Codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran's present foot 
problems are not related to his service-connected right foot 
disorder.  In fact, the November 1998 VA examiner 
specifically stated the veteran's present foot symptomatology 
was related to his peripheral polyradiculopathy, obesity, and 
marked edema due to cardiovascular disease.  Therefore, the 
Board finds entitlement to an increased rating is not 
warranted.  

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for the veteran's 
service-connected metatarsalgia of the right foot. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.



ORDER

Entitlement to an increased rating for metatarsalgia of the 
right foot is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

